         Case: 1:18-cv-02318-JG Doc #: 12 Filed: 02/18/21 1 of 2. PageID #: 140




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Eleven 10 LLC,                                 )   Case No. 1:18-cv-2318-JG
                                               )
          Plaintiff,                           )
                                               )   Judge James S. Gwin
                  vs.                          )
                                               )
Zhongshan Mai Bu Mould Co., Ltd. et al.        )
                                               )
          Defendants.                          )

                             Request for Clerk’s Entry of Default

          Plaintiff Eleven 10 LLC respectfully requests that the Clerk enter default against

defendant Zhongshan Mai Bu Mould Co., Ltd., dba FMA (“Zhongshan”).

          Fed. Civ. R. 55(a) states: “When a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.”

          As evidenced by the affidavit of Eleven 10’s counsel, Matthew J. Cavanagh, attached

hereto, Eleven 10 properly served Zhongshan with a copy of the summons and complaint

on January 27, 2021. (Cavanagh Decl. ¶¶ 5-8; see also Proof of Service (ECF #11).) By rule,

Zhongshan’s answer was due 21 days later, by February 17, 2021. Fed. Civ. R. 12(a)(1)(A)(i).

          To date, despite receiving service of process and notice of this action against it,

Zhongshan has not appeared in this action, and it has failed to plead or otherwise defend

by the February 17, 2021 deadline. Thus, Zhongshan is in default.

          Therefore, Eleven 10 asks that the Clerk enter default accordingly.




{9415405: }
         Case: 1:18-cv-02318-JG Doc #: 12 Filed: 02/18/21 2 of 2. PageID #: 141




                                            Respectfully submitted,

Dated: February 18, 2021                      s/ Matthew J. Cavanagh
                                            Matthew J. Cavanagh (OH 0079522)
                                            MCDONALD HOPKINS LLC
                                            600 Superior Avenue, East, Ste. 2100
                                            Cleveland, Ohio 44114
                                            t 216.348.5400 │ f 216.348.5474
                                            mcavanagh@mcdonaldhopkins.com

                                            Counsel for Eleven 10 LLC




{9415405: }                                2
